Citation Nr: 1449816	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-02 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.

The Veteran presented testimony before the Board in October 2014; the transcript has been associated with the virtual record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for: coronary artery disease, rated 30 percent disabling; peripheral neuropathy of the right upper extremity rated 30 percent disabling; diabetes mellitus, rated 20 percent disabling; peripheral neuropathy of the left upper extremity, rated 20 percent disabling; peripheral neuropathy of the left lower extremity, rated 20 percent disabling; peripheral neuropathy of the right lower extremity, rated 20 percent disabling; and erectile dysfunction, rated noncompensable; the disabilities result from a common etiology (diabetes mellitus) and/or affect a single body system (peripheral nervous system); a combined 80 percent rating has been in effect from May 2001. 

2.  Diabetes mellitus and the associated peripheral neuropathy of the upper and lower extremities preclude substantially gainful employment.  




CONCLUSION OF LAW

The schedular criteria for TDIU are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to TDIU, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340 , 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, or (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric.  Id.

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , an extra-schedular rating is for consideration where the Veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225   (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

Service connection is currently in effect for: coronary artery disease, rated 30 percent disabling; peripheral neuropathy of the right upper extremity rated 30 percent disabling; diabetes mellitus, rated 20 percent disabling; peripheral neuropathy of the left upper extremity, rated 20 percent disabling; peripheral neuropathy of the left lower extremity, rated 20 percent disabling; peripheral neuropathy of the right lower extremity, rated 20 percent disabling; and erectile dysfunction, rated noncompensable.  The disabilities result from a common etiology (diabetes mellitus) and/or affect a single body system (peripheral  nervous system).  A combined 80 percent rating has been in effect from May 2001.  Thus, the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are met.  

The Board additionally finds that he is in fact unemployable by reason of his service-connected diabetes and peripheral neuropathy of the upper and lower extremities, which are shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.

Significantly, the record contains a May 2008 statement from the Veteran's private provider, Dr. DGG, which indicated the Veteran was under his care for longstanding diabetes complicated by peripheral neuropathy such that the Veteran was permanently and totally disabled.

The Board is aware of the July 2008 VA opinion that the Veteran was able to perform a sedentary type job; however, the examiner failed to address what jobs remain feasible despite the Veteran's level of education (one year of college) and given his employment history (the Veteran has been unemployed for more than two decades having last been employed in 1994 as telephone service technician).  The examiner also failed to address the functional limitation associated with, and expected effect on such sedentary employment resulting most notably from the Veteran's diabetes.  The Veteran had informed the provider that he had hypoglycemic episodes one to two times a week and suffered from numbness and tingling in his upper and lower extremities.  

Additionally, the Veteran testified before the Board that he took insulin three times per day and had difficulty controlling his blood sugars.  The Veteran further testified that he had been unsuccessful at jobs outside his training (service technician).  The Veteran's wife testified that she feared leaving the Veteran alone for any length of time given his difficulty controlling his blood sugars either due to improper dose or forgetting a dose.

While the Board acknowledges that the Veteran has additional problems with nonservice-connected disabilities, to include but not limited to, mental health disorders, pancreatitis, inflammatory diseases of the prostate, and chronic hepatitis C, there is no evidence of record that they produce a significant level of impairment higher than that due to the service-connected diabetes and peripheral neuropathy of the upper and lower extremities.

As indicated in his application for benefits, the Veteran had not worked since 1994.  He testified that he has been unsuccessful at jobs outside his training and his provider has found him permanently and totally disabled due to longstanding diabetes complicated by peripheral neuropathy.


In sum, the Board finds the evidence shows that a TDIU rating by reason of service-connected disabilities is warranted.  38 C.F.R. § 3.102.   
         

ORDER

Entitlement to TDIU is granted. 


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


